Title: From Thomas Jefferson to the Board of Trade, [18? March 1780]
From: Jefferson, Thomas
To: Board of Trade



[18? March 1780]

It is recommended to the Board of Trade to procure for Colo. Bufords Officers now under orders to march to Charles Town
50 yds. Cloth blue and white Cloth, 16 Suits Tremings, 40 Shirts with buttons, 30 ⅌ of Thread Hose, 40 Handkerchiefs, 44 Summer Vests and Breeches.
Also for the Officers of Colo. Bland’s Regiment 60 Shirts 45 Summer Vests and Breeches, 30 Handkerchiefs, 30 ⅌ Thread Hose.
Also for the Officers of Colo. Parker’s Regiment 60 Shirts 45 summer vests and Breeches, 30 Handkerchiefs, 30 ⅌ thread Hose, Cambrick and Thread for the Shirts.
